Citation Nr: 1109975	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  10-04 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 11, 1977 to October 26, 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In August 2009, the Veteran testified at a hearing before a Decision Review Officer at the RO.  In June 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are associated with the claims file.

For reasons explained below, the issue of entitlement to service connection for a low back disability on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  The April 1978 rating decision that denied service connection for a back condition was not appealed and is final.

2.  Some of the evidence received since that April 1978 rating decision bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a low back disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition to reopen the claim for service connection for a low back disability and the need to remand the claim on the merits for additional development, the Board finds that no discussion of VCAA compliance is necessary at this time.

Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for a back condition was previously denied by a rating decision in April 1978 because there was no evidence to show that this preexisting condition was aggravated by the Veteran's military service.

In August 2008, the Veteran filed his request to reopen the claim for service connection for a low back disability.  Thereafter, in the September 2008 rating decision on appeal, the RO determined that new and material evidence had not been submitted to reopen the claim.

The evidence received subsequent to the April 1978 rating decision includes the Veteran's statement in his August 2008 claim, VA treatment records dating from September 2008 through July 2009, and the Veteran's hearing testimony in August 2009 and June 2010.

In his August 2008 claim, the Veteran alleged that he hurt his back in boot camp while on a detail moving tables in the barracks.  He asserted that he had never had back problems prior to this incident, and further stated that he had suffered problems with his back since that injury.

A September 2008 VA treatment record documented the Veteran's complaints of back pain that was worsening, noted to be originally injured in the military and medically discharged for it.  An October 2008 VA treatment record noted that the Veteran's low back pain was chronic since his discharge in 1977.  A December 2008 VA treatment record documented the Veteran's complaints of chronic low back pain (with a history of more than 30 years), and the Veteran stated that he noticed it getting worse after having a table fall on him during basic training and was given a medical discharge as a result.  The Veteran also asserted that his low back pain had become worse over time.  A July 2009 VA treatment record noted the Veteran's assertions that his low back pain began in 1977 while serving on active duty and that he sustained an injury to his lower lumbar region after a table fell on top of him while in basic training.

At his August 2009 hearing, the Veteran testified that on the first day of boot camp, a drill sergeant kicked over some tables and one of the tables fell onto the Veteran (hitting him in the stomach) and knocked him back into the corner of a wall.  The Veteran alleged that this incident was covered up by the Army.  He also testified that about 22 years ago, his back went out on him, which led to a knee injury.  He further testified that his VA doctor had told him that his current back problem was due to trauma or injury.

At his June 2010 hearing, the Veteran testified that on his first day of basic training, one of the drill sergeants, who had been screaming at everyone, kicked a pile of tables which came sliding onto the Veteran, and the tables pinned him up against a wall and he fell to the floor.  He reiterated that this incident was not documented in his service records because he had been allegedly told to keep quiet.  The Veteran asserted that he had no back pain or treatment prior to entering the service, but that he has suffered problems with his back continuously from the time of the initial injury in service until the present day, and that his back is getting worse.  He also testified that his VA doctor had related his current back condition to the injury that he had in the military.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Presuming the credibility of the evidence for the sole purpose of determining whether new and material evidence has been received, and after resolving all doubt in the Veteran's favor, the Board finds that the new evidence relates to unestablished facts and raises a reasonable possibility of substantiating the claim.  Thus, such evidence is new and material, and the claim for service connection for a low back disability is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened, and to this extent only, the appeal is granted.


REMAND

Reopening a claim does not end the inquiry; rather, consideration of the claim on the merits is required.  After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim of entitlement to service connection for a low back disability on the merits.

As outlined above, the Veteran contends that he is entitled to service connection for a low back disability as a result of allegedly suffering an injury to his back in service on his first day of basic training.  He also contends that he never had back problems prior to this injury and that he has suffered from worsening back problems since this injury.

At his July 1977 enlistment examination, the Veteran's spine was evaluated as normal, and he reported no abnormalities on an accompanying July 1977 report of medical history.  After entering active duty on October 11, 1977, service treatment records document that the Veteran sought treatment for back pain on October 12, 1977.  He stated that he was involved in a car accident four to five months prior and had developed back pain later that day, was evaluated at a hospital, and released, and that he was told by an orthopedic surgeon to rest and improved.  At present, it was noted that he flew to Fort Jackson on the plane the day before and now had exacerbation of pain.  Accompanying X-rays of the Veteran's spine in October 1977 revealed grade I spondylolisthesis.  Pursuant to a Medical Board evaluation, the Veteran was honorably discharged on October 26, 1977 for spondylolisthesis.  It was documented in the Medical Board proceedings that the Veteran's spondylolisthesis existed prior to service (EPTS) and was not aggravated by active duty, and the Veteran signed paperwork at discharge to indicate his understanding that his spondylolisthesis was an EPTS condition.

VA treatment records dating since September 2008 have documented the Veteran's complaints of low back pain.  X-rays in September 2008 revealed advanced degenerative disc disease of L5-S1.  An MRI in November 2008 and X-rays in December 2008 revealed grade II spondylolisthesis with severe degenerative disc disease of the lumbar spine.  In light of the above, the Veteran should now be afforded a VA spine examination with medical opinion by a physician in order to determine whether his current low back disability arose during service, is otherwise related to any incident of service, or is related to a preexisting disability that was permanently aggravated by service.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, on his February 2010 VA Form 9, the Veteran noted that he was scheduled for back surgery by the end of February 2010 or early March 2010.  He also testified at his June 2010 hearing that he had sought treatment from two doctors for his back problems after his service discharge.  On remand, all relevant medical records should be obtained, to include ongoing VA treatment records as well as any records of treatment after his motor vehicle accident prior to service.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for a low back disability at any time, to include after his motor vehicle accident prior to service.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  In addition, obtain current VA treatment records dating since January 2010 from the VA Medical Center in Albuquerque, New Mexico.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA spine examination by a physician to determine the nature and extent of any current low back disability, and to obtain an opinion as to whether any such disorder is possibly related to service or to any preexisting disorder that was permanently aggravated by service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should clearly identify all of the Veteran's current lumbar spine disabilities, and opine as to whether it is at least as likely as not (50 percent probability or greater) that each such disability: (a) arose during his 16 days of active service or is otherwise related to any incident of service; or (b) is related to a disorder that existed prior to service and that underwent a permanent worsening of the underlying disorder beyond normal progression (aggravation) during his 16 days of active service.  If the examiner determines that a low back disorder was aggravated by service, then he/she should opine whether any current low back disorder is related to that aggravation.  A complete rationale for all opinions expressed should be provided.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


